Case: 21-50019     Document: 00516001768         Page: 1     Date Filed: 09/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50019                      September 2, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eugene Durst Self,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:09-CR-66-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Eugene Durst Self, federal prisoner # 76522-080, was sentenced to
   concurrent terms of imprisonment of 60 and 36 months, and concurrent five-
   year terms of supervised release, upon revocation of his supervised release.
   Self was originally convicted and sentenced before 2010 of conspiracy to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50019      Document: 00516001768           Page: 2   Date Filed: 09/02/2021




                                     No. 21-50019


   possess with the intent to distribute 50 grams or more of cocaine base, and
   possession with intent to distribute cocaine base, in violation of 21 U.S.C.
   § 841(a)(1), (b)(1)(A)(iii), and (b)(1)(C).
          Now Self appeals the denial of his motion to reduce his revocation
   sentence under the First Step Act. He argues that the district court abused
   its discretion in denying his motion, and that the district court erroneously
   denied his motion because his sentence was imposed after revocation of his
   supervised release.
          Contrary to Self’s contention, the district court considered the merits
   of his motion, and there is no indication that the district court determined
   that he was not eligible based on an erroneous legal interpretation of the Act.
   The district court considered the applicable factors provided in § 404 of the
   Act, the sentencing factors of 18 U.S.C. § 3553(a), and the applicable policy
   statements issued by the Sentencing Commission, and determined on the
   merits that a sentencing reduction was not warranted. Self has not shown
   that the district court committed an error of law or based its decision on a
   clearly erroneous view of the evidence. See United States v. Batiste, 980 F.3d
   466, 469 (5th Cir. 2020). Self has not demonstrated that the district court
   abused its discretion in denying his motion for a sentence reduction under
   the Act. See United States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2699 (2020). The district court’s denial of his motion is
   AFFIRMED.




                                          2